DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the positive electrode plate side” in lines 14 and 26. There is insufficient antecedent basis for this limitation in the claim. In light of Fig. 1A and [0012] of the specification, the examiner believes that Applicant intends “positive electrode plate side” to refer to a side of the internal space defined by the exterior films wherein the positive electrode plate is provided and will interpret it as such for the purposes of prosecution. 
Claim 1 additionally recites the limitation "throughout the entire area" in line 20.  There is insufficient antecedent basis for this limitation in the claim. In light of Fig. 1A and [0012] of the specification, the examiner believes that Applicant intends “the entire area” to refer to the length of the body and will interpret it as such for the purposes of prosecution.
Claims 2-13 are rejected by virtue of their dependence on claim 1.
Claim 12 recites the limitation “wherein the battery elements further comprise…” There is insufficient antecedent basis for this limitation in the claim. The examiner will interpret this limitation as if it read “wherein the lithium secondary battery further comprises…” for the purposes of prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (JP 2006269288 A) (refenced herein as Harada) (references made with respect to English Machine Translation attached) in view of Abe et al. (US 20150287962 A1) (referenced herein as Abe) and further in view of Yura et al. (US 20160211506 A1) (referenced herein as Yura).

Regarding claim 1, Harada discloses a thin and flexible battery suitable for use in IC cards [0002]. In one embodiment, Harada discloses a lithium ion battery including a main body portion 44 in which cells 32 are packaged with outer packaging materials 41 and 42 and a seal portion that maintains an airtight active material filling chamber 30 of the main body portion (Fig. 9, [0029]). The cell 32 has a structure in which a positive electrode 48 is disposed on one surface side of the separator 39 and a negative electrode 49 is disposed on the other side of the separator and the separator has a length larger than both the negative and positive electrodes  [0029]. 
Harada teaches that the separator 39 is a microporous film of an insulating resin such as polyethylene or polypropylene [0030]. In an alternative embodiment, the separator 9 is disclosed as a porous material that may be polyethylene or polypropylene and is taught to sufficiently ‘penetrate the electrolyte’, which is interpreted as being impregnated with the electrolyte [0021]. It is the Examiner’s position that the separator 39 of the present embodiment is similarly impregnated with electrolyte due to its similarity in both resin material and porosity to the separator of the alternative embodiment. 
Harada further teaches that the positive electrode active material layer 34 is made of a lithium composite oxide, such as LiCoO2, and includes a non-aqueous electrolyte solution dissolved in an organic solvent [0030]. The negative electrode active material layer 35 contains a graphite-based carbon material and also includes a nonaqueous electrolytic solution [0030]. Laminate exterior materials 41 and 42 are metal-resin composite films in which resin films are attached to both surfaces of a metal foil such as an aluminum foil [0030].

Harada therefore discloses “A lithium secondary battery (battery 1D, Fig. 9) comprising: 
a positive electrode plate (positive electrode 48);
a negative electrode layer which contains carbon (negative electrode 49); 
a separator (separator 39) which is interposed between the positive electrode plate and the negative electrode layer and has a size larger than the sizes of the positive electrode plate and the negative electrode layer (separator 39 has a length larger than the lengths of the positive and negative electrodes); 
an electrolytic solution with which the positive electrode plate, the negative electrode layer, and the separator are impregnated (positive and negative electrode active material layers are comprised of electrolytic solution and the separator penetrates the electrolyte); and 
a pair of exterior films (laminate exterior materials 41 and 42) having outer peripheral edges sealed with each other to form an internal space (active material filling chamber 30), the internal space accommodating the positive electrode plate, the negative electrode layer, the separator, and the electrolytic solution, 
wherein the lithium secondary battery comprises: 

    PNG
    media_image1.png
    369
    753
    media_image1.png
    Greyscale
a body in which a multi-layer structure including the positive electrode plate, the separator, the negative electrode layer, and the pair of exterior films exists throughout the entire area (depicted in Modified Fig. 9 of Harada below).”
 
The Examiner notes that the claim language “a size” in claim 1 for both the negative electrode layer with respect to the positive electrode plate and the separator with respect to both electrodes is not limited to overall size and may be interpreted as a dimension, such as length, in light of Fig. 1A and [0012] of the instant specification in which the separator has a length greater than both the negative and positive electrodes and is considered to have a size larger than both the positive and negative electrodes.
Harada additionally discloses in some embodiments wherein the separator is comprised of an outer extension portion (peripheral edge portion of the separator 9k, Fig. 2) deviated toward the positive electrode side of the active material filling region to separate the active material filling chamber into a positive electrode side and a negative electrode side (Figs. 2, 5, 6). Harada teaches that by bending the separator in such a structure, an improvement in the bending resistance of the lithium battery 1C can be expected [0027].
Harada fails to disclose in any embodiment wherein the negative electrode layer is deviated toward the positive electrode side of the active material filling region.
Abe discloses a secondary battery 10 which includes an exterior body 14 and a battery element 11 provided in the exterior body formed with laminated sheets 6a and 6b (Figs. 1-3, [0025], [0038]). The battery element 11 includes a laminate of positive electrode members 1 and negative electrode members 2 stacked to be opposed to each other with separators 3 interposed between and an electrolytic solution [0036]. 
Abe teaches that in the housing space 30 defined by the laminated sheets, the negative electrode members 2 and the separators 3 have a size greater than the positive electrode members 1 [0053]. The negative electrode members and the separators are additionally gradually flexed in such a manner that no excess space will be produced between inner peripheral surfaces of the housing space and side surfaces of the laminate [0051]. As a result, Abe teaches that the exterior body is prevented from deformation and avoids wrinkles, thereby obtaining a battery excellent in safety and stabilized over a long period of time [0052].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the battery of Harada such that the separator and negative electrode layers were elongated and flexed, as taught by Abe, and in the direction of the positive electrode, as taught by Harada, with a reasonable expectation of success in preventing deformation by limiting excess internal space. It is within the ambit of one of ordinary skill in the art to use a known technique (flexing the separator and negative electrode members of a secondary battery) to improve similar devices (secondary batteries with an internal housing space for an electrode laminate) in the same way. See MPEP 2143(I)(C).
Modified Harada therefore renders obvious the claim limitation “a negative electrode layer which has a size larger than the size of the electrode plate and contains carbon” because the negative electrode layer is elongated in view of the teachings of Abe and contains carbon as disclosed above by Harada.
Modified Harada further renders obvious the claim limitation “wherein the separator has an outer peripheral portion in close contact with at least the outer peripheral edge of the exterior film on the positive electrode plate side or a peripheral region in the vicinity thereof, so as to separate a compartment accommodating the positive electrode and a compartment accommodating the negative electrode from each other” because the separator is flexed toward the positive electrode side of the active material filling chamber 30, as taught by an alternative embodiment of Harada, and separates the space into the positive and negative electrode sides of the active material filling chamber 30.
Modified Harada further renders obvious the claim limitation “an outer extension which is located outwardly of the outer peripheral edge of the positive electrode plate and includes the separator, the negative electrode layer, and the pair of exterior films, and wherein the portions of the negative electrode layer and the separator corresponding to the outer extension are deviated toward the positive electrode plate side from the portions of the negative electrode layer and the separator corresponding to the body” wherein the elongated and flexed portions of the negative electrode layer and the separator correspond with the claimed outer extension portions.
As mentioned previously, Harada discloses wherein the positive electrode material may be a lithium complex oxide such as LiCoO2 [0030]. Harada fails to disclose wherein the positive electrode comprised of the lithium complex oxide is a sintered plate.
Yura discloses a LiCoO2 oriented sintered plate having reduced grain boundaries in the plate thickness direction [0008]. The plate is configured by attaching a Mg-containing compound to the oriented sintered plate and then firing the plate, thereby causing crystal growth to occur and significantly reducing grain boundaries in the plate thickness direction, which improves lithium ion conductivity [0028]. Accordingly, battery performance (e.g. rate characteristics) can be enhanced using such a LiCoO2 oriented sintered plate as a positive electrode active material in lithium secondary batteries employing an electrolytic solution [0028], [0053].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the positive electrode of Modified Harada such that the lithium cobaltate was provided as a sintered plate, as taught by Yura, with a reasonable expectation of success in improving rate characteristics and thereby enhancing battery performance. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Harada therefore renders obvious the claim limitation “a positive electrode plate which is a lithium complex oxide sintered plate” wherein LiCoO2 is a lithium complex oxide.

Regarding claim 2, Modified Harada renders obvious the limitations of the battery according to claim 1 as set forth above. Harada further discloses wherein the thin batteries, including the embodiment of battery 1D, are intended to be used as an internal power supply for an IC card (Fig. 10, [0002], [0003]).
Modified Harada therefore reads on the claim limitation “The lithium secondary battery according to claim 1, which is a thin secondary battery capable to be built in a card.”

Regarding claim 3, Modified Harada renders obvious the limitations of the battery according to claim 1 as set forth above. Harada further discloses that in the case of IC card application, the thickness of battery 1A, an alternative embodiment, has a thickness in the sealing area, which is thickest part of the battery, of 200 µm to 500 µm (Fig. 2, [0017]). Harada does not provide details regarding the thickness of the battery in the present embodiment, battery 1D.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of the battery of Modified Harada such that it had a thickness between 200 µm and 500 µm, as taught by Harada, with a reasonable expectation of success in providing a battery with suitable thickness for application in an IC card.
Modified Harada therefore reads on the claim limitation “wherein the lithium secondary battery has a thickness of 350 to 500 µm.” The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 4, Modified Harada renders obvious the limitations of the battery according to claim 1 as set forth above. Harada fails to provide details regarding the thickness of the positive electrode.
Yura teaches that the thickness of a lithium cobaltate sintered plate is preferably between 5 to 75 µm [0037].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the positive electrode plate of Modified Harada such that the plate has a thickness between 5 and 75 µm, as taught by Yura, with a reasonable expectation of success in achieving proper oriented grain growth, and thus favorable battery characteristics.
Modified Harada therefore renders obvious the claim limitation “wherein the positive electrode plate has a thickness of 70 to 120 µm.” The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 5, Modified Harada renders obvious the limitations of the battery according to claim 1 as set forth above. Harada further discloses wherein the thickness of the separator 9 in an alternative embodiment may be between 10 and 60 micrometers [0021]. Harada does not provide details regarding the thickness of the separator in the battery of the present embodiment, battery 1D.
It would be obvious to one of ordinary skill in the art to modify the thickness of the separator in the battery of Modified Harada such that the separator has a thickness between 10 and 60 µm, as taught by Harada, with a reasonable expectation of success in providing a battery with a suitable separator thickness for application in an IC card.
The resulting distance between the positive electrode plate and the end of the negative electrode layer is at least the thickness of the separator, which is between 10 and 60 µm, because the separator is interposed between the two electrodes.
Modified Harada therefore renders obvious the claim limitation “wherein the end of the positive electrode plate and the end of the negative electrode layer are apart from each other at a distance of 50 to 2000 µm throughout the outer periphery of the positive electrode plate and the negative electrode layer.” The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 6, Modified Harada renders obvious the limitations of the battery according to claim 1 as set forth above. Harada further discloses wherein the negative electrode layer in an alternative embodiment is comprised of a lithium foil and, if designed for an ISO standard IC card, can be adjusted to have a thickness of between 30 µm and 150 µm [0019]. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the negative electrode layer of Modified Harada such that it had a thickness of between 30 and 150 µm, as taught by Harada, with a reasonable expectation of success in providing a battery with a negative electrode layer having a suitable thickness for application in an IC card.
Modified Harada therefore renders obvious the claim limitation “wherein the negative electrode layer has a thickness of 70 to 160 µm.” The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 8, Modified Harada renders obvious the limitations of the battery according to claim 1 as set forth above. As mentioned previously, Harada discloses wherein the exterior laminate materials 41 and 42 are metal-resin composite films in which resin films are attached to both surfaces of a metal foil, such as an aluminum foil [0030].
Modified Harada therefore meets the claim limitation “wherein each of the exterior films is a laminate film containing a resin film and a metal foil.”

Regarding claim 9, Modified Harada renders obvious the limitations of the battery according to claim 1 as set forth above As mentioned previously, Harada discloses wherein the separator is comprised of an insulating resin such as polyethylene or polypropylene [0030], which are polyolefins.
Modified Harada therefore meets the claim limitation “wherein the separator is made of polyolefin, polyimide, or cellulose.”

Regarding claim 10, Modified Harada renders obvious the limitations of the battery according to claim 1 as set forth above. Modified Harada accordingly reads on the claim limitation “wherein the lithium complex oxide is lithium cobaltate” as discussed in the analysis of claim 1 because LiCoO2 is lithium cobaltate.

Regarding claim 11, Modified Harada renders obvious the limitations of the battery according to claim 1 as set forth above. Yura teaches that in the lithium cobaltate oriented sintered plate, the (104) plane of LiCoO2 is aligned in parallel with the plate surface, thereby allowing lithium ions to be favorably intercalated and deintercalated [0037]. Furthermore, the (003) plane, which is unsuitable for lithium ion intercalation and deintercalation is proportionally smaller at the surface of the grains which results in the desired high level of rate characteristics [0037]. 
Yura additionally teaches that during the manufacture of the lithium cobaltate oriented sintered plate, factors such as the green sheet thickness, initial raw particle size (e.g. volume-based D50 particle size), and firing conditions (e.g. temperature, time, atmosphere) influence the crystallinity, i.e. grain growth and orientation, of the LiCoO2 particles [0032]-[0036].
Furthermore, X-ray diffraction data was used to measure and calculate a ratio I(003)/I(104) indicating the ratio of (003) planes, which were oriented not parallel to the plate face, to the (104) planes, which were oriented parallel to the plate surface. The ratio was calculated as 0.3 before pulverization and 1.6 after pulverization, verifying the numerous (104) planes oriented to the plate surface [0051].
Yura does not provide details regarding the average orientation angle of the primary grains composed of the lithium complex oxide, i.e. the planes comprising LiCoO2, with respect to the face of the of the positive electrode plate (the (104) planes have an orientation angle of 0⁰ due to their parallel orientation).
However, in light of the teachings of Yura, it would have been obvious to one of ordinary skill in the art to have adjusted the manufacturing conditions of the lithium cobaltate sintered plate, i.e. sintering temperature, sintering time, atmospheric conditions, to arrive at a desired level of orientation, thereby achieving the claimed average orientation angle of over 0⁰ and 30⁰ to optimize lithium ion transport, and thereby improving the rate characteristics of a lithium secondary battery utilizing said plate. The Courts have held that it is obvious to optimize the prior art conditions through routine experimentation. See MPEP 2144.05.
Modified Harada therefore renders obvious the claim limitation “wherein the lithium complex oxide sintered plate is an oriented positive electrode plate containing a plurality of primary grains composed of the lithium complex oxide, the plurality of primary grains being oriented at an average orientation angle of over 0⁰ and 30⁰ or less with respect to the plate face of the positive electrode plate.”

Regarding claim 12, Modified Harada renders obvious the limitations of the battery according to claim 1 as set forth above. Harada further discloses wherein the positive electrode 48 includes a positive electrode current collector 36 and the negative electrode 49 includes a negative electrode current collector 37 (Fig. 9, [0029]).
Modified Harada therefore meets the claim limitation “wherein the battery elements further comprise a positive electrode current collector and a negative electrode current collector.”

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (JP 2006269288 A) in view of Abe et al. (US 20150287962 A1) in view of Yura et al. (US 20160211506 A1) as applied to claim 1 above and further in view of Ueda (JP 2013048041 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 7, Modified Harada renders obvious the limitations of the battery according to claim 1 as set forth above. Harada does not provide details regarding the thickness of the exterior films.
Ueda discloses a flexible tin battery used in IC cards, for example [0002]. Ueda further discloses wherein the thin battery is provided with a film exterior 4 which is comprised of laminated film 14 (Figs. 2-3, [0028]). Ueda teaches that the laminated film 14 includes a first resin film 14a, a vapor-deposited metal material layer 14b and a second resin film 14c [0028]. Ueda further teaches that, in order to maintain flexibility of the thin battery and maintain reliability as a gas barrier, the total thickness of the laminated film should be between 30 and 200 µm [0034].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the exterior films of Modified Harada such that they were formed with a thickness between 30 and 200 µm, as taught by Ueda, with a reasonable expectation of success in providing a battery with exterior laminate films having a thickness suitable for application in an IC card.
Modified Harada therefore renders obvious the claim limitation “wherein the exterior films have a thickness per piece of 50 to 80 µm.” The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (JP 2006269288 A) in view of Abe et al. (US 20150287962 A1) in view of Yura et al. (US 20160211506 A1) as applied to claim 1 above and further in view of Goto et al. (US 20060237543 A1) (referenced herein as Goto).

Regarding claim 13, Modified Harada renders obvious the limitations of the battery according to claim 1 as set forth above. Harada additionally discloses wherein a battery of the present invention may be incorporated into an IC card by fitting the battery into a cavity 72a of a core sheet 72, upon which inner sheet 73 and oversheets 74 and 75 are applied and bonded via thermocompression (Fig. 10, [0003]). Harada fails to provide details regarding the material of the sheets 72-75.
Goto discloses an IC card 100 formed by laminating first oversheet 74, inner sheet 73, core sheet 72, and second oversheet 75 in sequence [0035]. Goto further discloses that the sheets 72-74 are integrally heated and that sheet 72 has a cavity 79 for accommodating a thin type battery 1 [0035]. Goto teaches that sheets 72-75 are comprised of resin materials, such as PVC, PET, etc. [0037].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the sheets 72-75 of Modified Harada with resin materials, as taught by Goto, with a reasonable expectation of success in providing a suitable IC card. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Harada therefore renders obvious the claim limitation “A card with built-in battery, comprising: 
a resin substrate (core sheet 72); and 
the lithium secondary battery according to claim 1, the lithium secondary battery being embedded within the resin substrate.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Izumo et al. (US 20160276711 A1) discloses a secondary battery having positive electrode layers 25F and 25R deviated toward the negative electrode base material 21 to prevent short circuiting (Fig. 6, [0046]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727